*776ORDER.-
It is, therefore, on this 20th day of May, 1926, ordered that judgment final he entered in favor of the petitioner, and that the respondent pay, or cause to be paid, to the petitioner, compensation as follows:
$14.09. per week for............. 93-5/7 weeks
$12.81 per week for next ensuing.. 206-2/7 weeks $10.25 per week for next ensuing.. 41-4/7 weeks
$8.97 per week for next ensuing.. 155-5/7 weeks
Covering a total period of.... 497-2/7 weeks
This compensation shall begin as of August 22d, 1925, the first weekly payment due August 29th, 1925. All the compensation which has become due since August 29th shall be paid in one sum.
The respondent shall also pay to the petitioner $150 on account of burial expenses, and also $300 as counsel fee to the petitioner’s attorney.
W. E. Stubbs,

Deputy Commissioner of Compensation.